DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
Claims 1 – 8 and 20 recite a “lever.” However, the specification does not use the term “lever.” Additionally, the specification does not appear to describe an element that functions as a lever if the meaning of “lever” is interpreted as a rigid element that pivots about a fulcrum. Dictionary.com defines the term “lever” as “a handle or bar that is manipulated to operate, control, or adjust a machine, mechanism, etc.” Therefore, Examiner is interpreting the claimed “lever” as a handle or bar that is manipulated to operate, control, or adjust a machine, mechanism, etc. This interpretation of “lever” corresponds to Applicant’s “mode selector 60” (see paragraph [0073] of Applicant’s filed specification, and Figs. 16A-16C).

Claim Objections
Claims 7, 12 – 14, and 18 are objected to because of the following informalities:  
Claim 7 recites, “at least one common input being operable when the lever is in the first position and the second position.” It appears that the lever can be in either the first position or the second position, but not both the first position and the second position, at a given time. Examiner suggests replacing “when the lever is in the first position and the second position” with “when the lever is in the first position and when the lever is in the second position.”
Claim 12 recites “the third mode” and “the device.” Examiner suggests replacing “the third mode” with “the third cooking mode,” and replacing “the device” with “the cooking device,” to establish proper antecedent basis.
Claims 13 and 14 each recite “the first mode” and “the second mode.” Examiner suggests replacing “first mode” and “second mode” with “first cooking mode” and “second cooking mode,” respectively, which are recited in parent claim 9, to establish proper antecedent basis.
Claim 18 recites, “the device.” Examiner suggests replacing “the device” with “the cooking device” to establish proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Instant application 17/728,749 is a Continuation of parent application 17/139,572. The subject matter described below was not described in the originally-filed disclosure of parent application 17/139,572.
Claim 1 recites, “wherein the first portion of the user interface is inoperable when the lever is in the second position and the second portion of the user interface is inoperable when the lever is in the first position.” While Applicant’s specification recites, “one or more inputs 122 of the control panel 120 may be activated when the mode selector 60 is in the first position associated with a first cooking mode such as a conductive cooking mode, and one or more different inputs may be activatable when the mode selector 60 is in the second position associated with a second cooking mode, such as a convective cooking mode” [0079], this does not equate to wherein a first portion of a user interface is inoperable or wherein a second portion of a user interface is inoperable. Therefore, the above language of claim 1 was not described in the originally-filed disclosure.
Claim 8 recites, “wherein movement of the reed switch causes the user interface to switch operability between the first portion and the second portion.” While Applicant’s specification recites, “one or more sensors, such as reed switches for example, may be mounted to the lid lock 52 to indicate to the controller 128 the position of the lid lock 52, and in response, a respective portion of the user interface 120 will be energized for selection by a user” [0079], this does not equate to switching operability between the first portion and the second portion of the user interface. Therefore, the above language of claim 8 was not described in the originally-filed disclosure.
Claim 9 recites, a “user interface being configured to switch between a first configuration in which the user interface displays information related to the first cooking mode, and a second configuration in which the user interface displays information related to the second cooking mode.” The originally-filed disclosure does not refer to a user interface being configured to switch between a first configuration and a second configuration. 
Claim 12 recites, “wherein the user interface is configured to switch to a third configuration.” The originally-filed disclosure does not refer to a user interface configured to switch to a third configuration.
Claims 14 recites, “at least one common input configured to control the cooking device in the first mode and the second mode.” The originally-filed disclosure does not recite a “common input” and does not provide support for this limitation.
Claim 15 recites, “wherein the at least one convection input is located on a first portion of the user interface, the at least one steam input is located on a second portion of the user interface, and the at least one common input is located on a third portion of the user interface.” The originally-filed disclosure does not refer to a first portion, second portion, and third portion of a user interface.
Claim 16 recites, “wherein the third portion of the user interface receives power when the cooking device is in the first cooking mode and when the cooking device is in the second cooking mode.” The originally-filed disclosure does not refer a third portion of the user interface receiving power when the cooking device is in the first cooking mode and when the cooking device is in the second cooking mode. 
Claim 20 recites, “wherein the second portion of the user interface is inoperable when the lever is in the first position and the first portion of the user interface is inoperable when the lever is in the second position.” While Applicant’s specification recites, “one or more inputs 122 of the control panel 120 may be activated when the mode selector 60 is in the first position associated with a first cooking mode such as a conductive cooking mode, and one or more different inputs may be activatable when the mode selector 60 is in the second position associated with a second cooking mode, such as a convective cooking mode” [0079], this does not equate to wherein the second portion of the user interface is inoperable when the lever is in the first position and the first portion of the user interface is inoperable when the lever is in the second position. Therefore, the above language of claim 20 was not described in the originally-filed disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites, “the third cooking mode.” There is insufficient antecedent basis for this limitation in the claim. Claim 18 depends from claims 9 and 17. However, neither of claims 9 and 17 recite a third cooking mode. It is unclear whether Applicant intends for claim 18 to depend from at least claim 11, which recites “a third cooking mode,” or whether Applicant intends for claim 18 to depend from claim 17 and recite something other than “the third cooking mode.” Examiner is interpreting “the third cooking mode “ in claim 18 as “a third cooking mode.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 – 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon et al. (US 2021/0137299).
Regarding claim 9, Moon discloses a cooking assembly, comprising: 
a cooking device operable in a first cooking mode and a second cooking mode (Figs. 3 and 4 show the cooking device of Moon, operable in a pressure cooking mode and an air fry cooking mode, respectively; “FIG. 3 is a front perspective view of an embodiment of the pressure cooker of the disclosed appliance” [0020]; “FIG. 4 is a front perspective view of an embodiment of the air fryer of the disclosed appliance” [0021]); and 
a user interface disposed on the cooking device (see annotated Figs. 3 and 4), the user interface being configured to switch between a first configuration in which the user interface displays information related to the first cooking mode (Fig. 4 shows wherein the user interface displays information related to a first cooking mode / air fryer mode), and a second configuration in which the user interface displays information related to the second cooking mode (Fig. 3 shows wherein the user interface displays information related to the second cooking mode / pressure cooker mode).

    PNG
    media_image1.png
    618
    562
    media_image1.png
    Greyscale

Fig. 3 of Moon, annotated

    PNG
    media_image2.png
    621
    529
    media_image2.png
    Greyscale

Fig. 4 of Moon, annotated

Regarding claim 10, Moon discloses wherein the cooking device operates as a convection cooker in the first cooking mode (Fig. 4 shows wherein the cooking device operates as an air fryer, which is a type of convection cooker: “With reference to FIGS. 15-18, the air fryer lid 16 is shown. The top of the lid 16 comprises a handle 70 for lifting of the lid 16 from the base 12. Within the lid 16 is housed a heating element 72, preferably infrared, and a fan 74, preferably high-speed. These two components work together to produce heated, cyclonic air which is delivered to the cooking chamber 42” [0058]; this disclosure of an air fryer comprising a heating element and a fan producing cyclonic air describes a convection cooker) and as a steam cooker in the second cooking mode (Fig. 3 shows wherein the cooking device operates as a steam cooker; that is, option “4” shown in Fig. 3 is “Steam”; additionally, the table within paragraph [0182], reproduced below, shows wherein “Steam” is one of the pressure cooking categories).

    PNG
    media_image3.png
    247
    420
    media_image3.png
    Greyscale


Regarding claim 11, Moon discloses wherein the cooking device is operable in a third cooking mode as a convection cooker and a steam cooker (Examiner is interpreting a “third cooking mode as a convection cooker and a steam cooker” as a mode wherein the cooking device operates sequentially as a convection cooker followed by a steam cooker, or a steam cooker followed by a convection cooker; this corresponds to an embodiment of the third cooking mode of Applicant’s invention (see Applicant’s filed specification at [0085]); Moon discloses wherein the cooking device is operable in a third cooking mode, called “Combo Cooking,” which comprises a sequence of pressure cooking followed by air frying; paragraphs [0414]-[0426] describe the Combo Cooking functions, and are reproduced below:

    PNG
    media_image4.png
    332
    409
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    187
    387
    media_image5.png
    Greyscale

As described in the rejection of claim 10, Moon’s air fryer mode corresponds to a convection cooker mode, and Moon’s pressure cooker mode can be a steam cooker mode).

Regarding claim 12, Moon discloses wherein the user interface is configured to switch to a third configuration in which the user interface displays information related to convection cooking and steam cooking when the device is operating in the third mode (as described in the rejection of claim 11, Moon discloses wherein the cooking device is operable in a third cooking mode, called “Combo Cooking”; see [0414]-[0426]; the third configuration of the user interface comprises wherein the user interface displays information related to pressure cooking [0417] (which can be steam cooking as described above), and then displays information related to air frying [0420] (which is convection cooking as described above)).

Regarding claim 13, Moon discloses wherein the user interface includes at least one convection input (see annotated Fig. 5) configured to control the cooking device in the first mode and at least one steam input (see annotated Fig. 5) configured to control the cooking device in the second mode (“The interface 18, as shown best in FIGS. 5 and 7, may include preprogrammed buttons 30 as well as programming buttons 32. The preprogrammed buttons 30 might include common cooking settings, such as “sear” and “warm” which are programmed for at least one of a set temperature or time. The programming buttons 32 might include common cooking parameters, such as “time,” “pressure,” “temperature,” as well as “cancel” and “program” buttons. The programming buttons 32 should also include buttons for switching between each of the two cooking methods: air fryer button 32a and pressure cooker button 32b” [0053]; as described in the rejection of claim 10, Moon’s air fryer mode corresponds to a convection cooker mode, and Moon’s pressure cooker mode can be a steam cooker mode; additionally, as shown in Figs. 3 and 4; the interface 18 shown in Fig. 5 corresponds to the user interface shown in Figs. 3 and 4).

    PNG
    media_image6.png
    382
    475
    media_image6.png
    Greyscale

Fig. 5 of Moon, annotated
Regarding claim 14, Moon discloses wherein the user interface includes at least one common input configured to control the cooking device in the first mode and the second mode (see annotated Fig. 5; the “START/PAUSE” button is a common input, wherein the “START/PAUSE” button is configured to control the cooking device in the pressure cooking / steam cooking mode (see paragraph [0123]: “Press [START/PAUSE] button to begin the cooking process,” which is part of the section of Moon’s disclosure describing the “Pressure Cooker Functions” (directly above [0107] through [0182])), and wherein the “START/PAUSE” button is configured to control the cooking device in the air fryer / convective mode (see paragraph [0212]: “Press [START/PAUSE] button to begin the cooking process,” which is part of the section of Moon’s disclosure describing the “Air Fryer Functions” (directly above [0183] through [0413]).

Regarding claim 15, Moon discloses wherein the at least one convection input is located on a first portion of the user interface (see annotated Fig. 5, above), the at least one steam input is located on a second portion of the user interface (see annotated Fig. 5, above), and the at least one common input is located on a third portion of the user interface (see annotated Fig. 5, above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2019/0045973), hereinafter Gill, in view of Miller (US 4,700,685), hereinafter Miller.
Regarding claim 1, Gill discloses a cooking assembly (“cooking system” [Abstract]), comprising: 
a cooking device operable in a convective cooking mode and a steam cooking mode (“the cooking system is operable in a plurality of modes including a conductive cooking mode and a convective cooking mode” [Abstract]; “Conductive cooking operations may generally be referred to as “wet cooking” operations, such as but not limited to pressure cooking, steam cooking, slow cooking, searing, and sautéing” [0059]); 
elements (Fig. 3B, lid 32 and lid 37) operably coupled to the cooking device (see explanation below); and 
a user interface disposed on the cooking device, the user interface having first and second portions (see annotated Fig. 3B); 
wherein the cooking device is operable in the convective cooking mode when the elements are in a first position and the cooking device is operable in the steam cooking mode when the elements are in a second position (“the first cooking mode of the cooking system 20 also includes slow cooking, steaming, searing, and sautéing. When the cooking device 20 is operated in one of these non-pressure modes, ... the secondary lid 37 may be affixed to the container 24 or housing 22” [0060]; “the secondary lid 37 would be removed and replaced with a closed primary lid 32. The food may then be air fried” [0083]; this indicates that when lid 37 closed (second position), the cooking device is operable in steam cooking mode, and when lid 32 is closed (first position), the cooking device is operable in a convective cooking mode (“Convective heating operations may generally be referred to as “dry cooking operations,” which include any cooking mode that creates a “dry cooking environment” within the container 24, such as but not limited to air frying, broiling, baking/roasting and dehydrating” [0059]); and 
wherein the first portion of the user interface is inoperable when the elements are in the second position and the second portion of the user interface is inoperable when the elements are in the first position (“when a closed condition of the first lid 32 is detected using the above referenced sensor 140, the controller 102 may deactivate at least the pressure cooking input 94 on the display 92, and in an exemplary embodiment all inputs 94 for the conduction/wet cooking functions including the pressure cooking input 94, slow cooking input 94, steam input 94, and sear/saute input 94. Similarly, when a closed condition of the second lid 37 (FIG. 22C) is detected using the Reed switch 144, the controller 102 may deactivate all inputs 94 for the convective/dry cooking functions including the air fry/crisp mode input 94, bake/roast input 94, broil input 94, and dehydrate input 94. In both cases, deactivation of the inputs 94 may include non-function of the inputs 94 and a termination of back lighting to the inputs 94” [0095]; this indicates that when the elements are in the second position (when lid 37 is closed), the convective portion / first portion of the user interface is inoperable; similarly, when the elements are in the first position (when lid 32 is closed), the steam portion / second portion of the user interface is inoperable).

Gill does not expressly disclose wherein the elements are a lever, the lever being movable between a first position and a second position.
Miller is directed toward a cooking device comprising a “combination convection and steamer oven” [Title]. Miller discloses a lever (which Examiner has interpreted as a handle or bar that is manipulated to operate, control, or adjust a machine, mechanism, etc. as described above) that is movable between a first position and a second position, such that the cooking device is operable in a convective cooking mode when the lever is in the first position, and is operable in a steam cooking mode when the lever is in the second position (Fig. 8 shows lever / “control knob 17A”; “Control knob 17A controls the cooking mode which may be set for either a steam mode or a hot air convection mode” [Col. 8, lines 7-9].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the elements are a lever, the lever being movable between a first position and a second position. This is the simple substitution of one known element (a lever / control knob that allows a cooking device to operate in either a convective cooking mode or a steam cooking mode, as disclosed in Miller) for another known element (a lid configuration that allows a cooking device to operate in either a convective cooking mode or a steam cooking mode, as disclosed in Gill), to obtain the predictable result of allowing a user to use the cooking device in either a convective cooking mode or a steam cooking mode.



    PNG
    media_image7.png
    488
    631
    media_image7.png
    Greyscale

Fig. 3B of Gill


    PNG
    media_image8.png
    854
    406
    media_image8.png
    Greyscale

Fig. 8 of Miller

Regarding claim 2, Gill does not expressly disclose wherein the lever is movable to a third position different from the first position and the second position.
Miller discloses wherein a lever is movable to a third position different from the first position and the second position (first, Examiner notes that in the rejection of claim 1, control knob 17A corresponds to the lever; in this rejection of claim 2, Examiner is considering control knobs 17A and 17B as the lever, with explanation of motivation to substitute control knob 17A for control knobs 17A and 17B in the next paragraph; Miller discloses “a versatile oven which can cook food products in three distinct modes so that the food may be cooked either with steam only, with convection hot air to which water vapor has been added, or with dry convection hot air” [Col. 1, lines 47-51]; Col. 8, lines 5-56 describe the function of control knobs 17A and 17B: “Control knob 17A controls the cooking mode which may be set for either a steam mode or a hot air convection mode” [Col. 8, lines 7-9]; “In the convection cooking mode, control knob 17B is also enabled so that the convection moisture level may be selected” [Col. 8, lines 34-36]; “It may also be desired to cook some foods with dry air only. Thus, knob 17B may be adjusted to select the 0 setting. On the other hand, in certain modes of operation, it may be desired to have convection air with a high moisture content. For instance, if it is desired to glaze crusts or the like, it is desired to generate a moist atmosphere so that water vapor will condense on the food products to form a glazed crust. Thus, knob 17B will be adjusted to a higher setting” [Col. 8, lines 47-56]; this indicates that a first position corresponds to when control knob 17A is set to convection and control knob 17B is set to, e.g., 0 (dry convection mode), a second position corresponds to when control knob 17A is set to steam (steam mode), and a third position corresponds to when control knob 17A is set to convection and control knob 17B is set to, e.g., 9 (convection-with-steam mode)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the lever is movable to a third position different from the first position and the second position. First, it would have been obvious to substitute control knob 17A for control knobs 17A and 17B, because this is the simple substitution of one known element (a single control knob) for another (two control knobs), to obtain the predictable result of allowing a user to use the select a desired cooking mode. Furthermore, the courts have held that forming in one piece an article that has formerly been formed in more than one piece and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). MPEP 2144.04-V-B. Second, it would have been obvious to include wherein the lever is movable to a third position different from the first position and the second position, because including a third position allows for a third cooking mode to be selected. That is, this allows for not only a steam cooking mode and a dry convection cooking mode, but also a convection-with-steam mode, which can provide a desired end result for the food being cooked, such as a “glazed crust” that can be achieved with the convection-with-steam mode [Col. 8, lines 52-55].

Regarding claim 3, Gill does not expressly disclose wherein, when the lever is in the third position, the cooking device is operable in a third cooking mode that includes a convective cooking operation and a steam cooking operation.
Miller discloses wherein, when the lever is in the third position, the cooking device is operable in a third cooking mode that includes a convective cooking operation and a steam cooking operation (as described in the rejection of claim 2, when control knob 17A is set to convection and control knob 17B is set to, e.g. 9 (the described third position), this is a convection-with-steam mode (a convective cooking operation and a steam cooking operation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein, when the lever is in the third position, the cooking device is operable in a third cooking mode that includes a convective cooking operation and a steam cooking operation. As described in the rejection of claim 2, this can provide a desired end result for the food being cooked, such as a “glazed crust” that can be achieved with the convection-with-steam mode [Col. 8, lines 52-55].

Regarding claim 7, Gill discloses wherein the user interface includes at least one common input located on the user interface, the at least one common input being operable when the elements are in the first position and the second position (see Fig. 3B below, showing the user interface with a common input / “stop/start button”  [0058]; “at least one input 94 may include a distinct start button intended to initiate operation in a desired mode, a distinct stop button to cease all operation, or a stop/start button intended to initiate and cease functions” [0058]; as described in the rejection of claim 1, when the elements are in the first position, the cooking device is operable in a convective cooking mode and the first portion of the user interface is operable, and when the elements are in the second position, the cooking device is operable in a steam cooking mode and the second portion of the user interface is operable; [0058] indicates that the common input / stop/start button, which is operable for stopping/starting the desired mode, is operable when the elements are in the first position or when the elements are in the second position). As described in the rejection of claim 1, Gill does not expressly disclose wherein the elements are a lever. However, Miller discloses this as described in the rejection of claim 1, and Examiner has provided a statement regarding the obviousness of including wherein the elements are a lever in the rejection of claim 1.

    PNG
    media_image9.png
    519
    631
    media_image9.png
    Greyscale

Fig. 3B of Gill, annotated

Regarding claim 8, Gill discloses wherein the cooking device includes a reed switch operatively coupled to the elements, the reed switch being movable in response to movement of the elements, and wherein movement of the reed switch causes the user interface to switch operability between the first portion and the second portion (“when a closed condition of the first lid 32 is detected using the above referenced sensor 140, the controller 102 may deactivate at least the pressure cooking input 94 on the display 92, and in an exemplary embodiment all inputs 94 for the conduction/wet cooking functions including the pressure cooking input 94, slow cooking input 94, steam input 94, and sear/saute input 94. Similarly, when a closed condition of the second lid 37 (FIG. 22C) is detected using the Reed switch 144, the controller 102 may deactivate all inputs 94 for the convective/dry cooking functions including the air fry/crisp mode input 94, bake/roast input 94, broil input 94, and dehydrate input 94. In both cases, deactivation of the inputs 94 may include non-function of the inputs 94 and a termination of back lighting to the inputs 94” [0095]; this indicates that when the elements are in the second position (when lid 37 is closed), the convective portion / first portion of the user interface is inoperable; similarly, when the elements are in the first position (when lid 32 is closed), the steam portion / second portion of the user interface is inoperable; this corresponds to switching operability between the first portion and the second portion). As described in the rejection of claim 1, Gill does not expressly disclose wherein the elements are a lever. However, Miller discloses this as described in the rejection of claim 1, and Examiner has provided a statement regarding the obviousness of including wherein the elements are a lever in the rejection of claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Miller, in further view of Bartelick et al. (US 2014/0311360), hereinafter Bartelick.
Regarding claim 4, Gill / Miller does not expressly disclose wherein the user interface includes a third portion that is operable when the lever is in the third position. Examiner notes that Miller discloses wherein a lever is in a third position (corresponding to a convection-with-steam mode), and wherein the amount of moisture / humidity can be controlled in this mode, as described in the rejections of claims 2 and 3; however, Miller does not expressly disclose a user interface, such as the user interface of Gill described in the rejection of claim 1, associated with this convection-with-steam mode.
Bartelick is directed toward a “a combination oven providing steam and convection heating” [Abstract]. Bartelick discloses a user interface that is operable in a convection-with-steam mode: Figs. 1 and 2, below, show oven 10 that operates in a convection-with-steam mode, and Figs. 1 and 5, below, show user interface / control panel 22, wherein a user may select a humidity value to control the amount of steam that is provided to the cooking chamber during the cooking operation (“Referring now also to FIG. 2, positioned within the housing 12 and communicating with the cooking volume 14 is a motor-driven convection fan 18 directing a stream of air across a heater element 20 into the cooking volume 14” [0035]; “steam may be provided by a separate boiler 21 having a dedicated heater element 23 and communicating with the cooking volume 14” [0036]; “control panel 22 may present a humidity control 96 to the user, for example, providing for a bar display between zero and 100 percent humidity whose setting may be moved by a swiping gesture on a touchscreen or the like” [0054]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the user interface includes a third portion that is operable when the lever is in the third position. As noted above, Miller discloses wherein a lever is in a third position (corresponding to a convection-with-steam mode), and wherein the amount of moisture / humidity can be controlled in this mode, but does not expressly disclose a user interface associated with this mode. However, Miller discloses a lever that is movable to a first, second, or third position, corresponding to a convection, steam, or convection-with-steam mode, respectively. Gill discloses a user interface with a first portion and a second portion, corresponding to control portions for convection and steam modes, respectively. Bartelick discloses a user interface for controlling a convection-with-steam mode, and states that the invention is “an oven offering sophisticated direct control of humidity” [0013]. One of ordinary skill in the art would have been motivated to include wherein the user interface includes a third portion that is operable when the lever is in the third position, given Miller’s teaching of using a lever to set a cooking device in one of three desired cooking modes, and given Bartelick’s teaching of using a user interface to control a cooking mode that corresponds to Miller’s third cooking mode, to achieve a desired end result for the food being cooked. Therefore, the inclusion of wherein the user interface includes a third portion that is operable when the lever is in the third position is merely the combination of prior art elements according to known methods to yield predictable results. 


    PNG
    media_image10.png
    483
    611
    media_image10.png
    Greyscale

Fig. 1 of Bartelick, annotated


    PNG
    media_image11.png
    609
    921
    media_image11.png
    Greyscale

Fig. 2 of Bartelick, annotated

    PNG
    media_image12.png
    308
    677
    media_image12.png
    Greyscale

Fig. 5 of Bartelick, annotated

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Miller, in further view of Dos Santos et al. (US 2020/0405086), hereinafter Dos Santos.
Regarding claims 5 and 6, Gill / Miller does not expressly disclose wherein the cooking device includes a ventilation system transformable between an open configuration and a closed configuration, wherein the ventilation system transforms from the open configuration to the closed configuration when the lever is moved from the first position to the second position [Applicant’s claim 5], or wherein the ventilation system transforms from the closed configuration to the open configuration when the lever is moved from the second position to the first position [Applicant’s claim 6].
However, Examiner notes that Gill discloses the following: “Conductive cooking operations may generally be referred to as “wet cooking” operations, such as but not limited to pressure cooking, steam cooking, slow cooking, searing, and sautéing. To create a wet cooking environment the majority of the moisture within the container, i.e. liquid added to the container 24 or moisture released from the food within the container 24, is retained within the container as the food is cooked. Although during conductive cooking operations a minimal amount of air having moisture entrained therein may be vented from the system, such air is passively removed from the cooking enclosure. Similarly, the second cooking mode employs the second heating element 84 to perform convective heating operations. Convective heating operations may generally be referred to as “dry cooking operations,” which include any cooking mode that creates a “dry cooking environment” within the container 24, such as but not limited to air frying, broiling, baking/roasting and dehydrating. To create a dry cooking environment, air and moisture are actively exhausted or vented from the cooking enclosure to outside the cooking system 20, thereby maintaining a minimum level of moisture within the container 24” [0059]. Therefore, while Gill does not expressly disclose a ‘ventilation system,’ Gill discloses that in the steam cooking mode, air is only passively vented from the cooking enclosure, while in the convective cooking mode, air is actively vented from the cooking enclosure.
Dos Santos is directed toward an electric cooking appliance [Title] that can be operated in a plurality of cooking modes (a “grilling without pressure” mode in which “steam can escape through the steam outlet valve,” or a “pressure cooking” mode in which “the steam outlet valve then prevents the steam from escaping outside the electric cooking appliance” [0055]). Dos Santos discloses a ventilation system transformable between an open configuration and a closed configuration, wherein the ventilation system transforms from the open configuration to the closed configuration when a lever is moved from a first position to a second position, and wherein the ventilation system transforms from the closed configuration to the open configuration when the lever is moved from the second position to the first position (“control member 30 is mounted rotatably on the lid 5 and is configured to occupy: ... a second control position (see FIGS. 17 to 20), also called grill position, in which the lid 5 is locked in the closed position, the steam outlet valve 21 is maintained in the first valve position and the heating element can be activated, and a third control position (see FIGS. 21 to 24), also called the pressure position, in which the lid 5 is locked in the closed position, the steam outlet valve 21 is held in the second valve position and the heating element 6 can be activated. Thus, the electric cooking appliance 2 is configured such that a movement of the control member 30 from the second control position to the third control position results in a movement of the steam outlet valve 21 from the first valve position to the second valve position, and such that a movement of the control member 30 from the third control position to the second control position causes a movement of the steam outlet valve 21 from the second valve position to the first valve position” [0131]-[0135]; this is supported in Dos Santos’ foreign priority application FR 1907038, filed June 27, 2019, on page 19, line 12 – page 20, line 1; “a steam outlet valve 21, which is mounted on the closing element 8 and which is movable between a first valve position (see FIGS. 15 and 16) in which the steam outlet valve 21 is moved away from a place of valve 22 extending around a steam outlet opening 23 provided on the closing element 8 and which places the interior of the cooking vessel 4 in communication with the outside of the electric cooking appliance 2 so as to allow the steam to exit towards the outside of the electric cooking appliance 2, and a second valve position (see FIGS. 23 and 24) in which the steam outlet valve 21 is supported as a seal on the valve seat 22 and fluidly insulates the interior of the cooking vessel 4 from the outside of the electric cooking appliance 2” [0124]; this is supported in FR 1907038, page 17, line 25 – page 18, line 6). That is, Dos Santos’ control member 30 corresponds to the claimed “lever” (see the interpretation of the term “lever” in the Claim Interpretation section above), and Dos Santos’ second control position and a third control position correspond to the claimed first position (ventilation system in an open configuration) and second position (ventilation system in a closed configuration), respectively.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cooking device includes a ventilation system transformable between an open configuration and a closed configuration, wherein the ventilation system transforms from the open configuration to the closed configuration when the lever is moved from the first position to the second position [Applicant’s claim 5], or wherein the ventilation system transforms from the closed configuration to the open configuration when the lever is moved from the second position to the first position [Applicant’s claim 6]. This allows for controlling the amount of steam / moisture in the cooking chamber (wherein Gill also describes controlling the amount of steam / moisture in the cooking chamber by either actively venting steam, or only passively venting steam), in order to achieve a desired end result for the food being cooked.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2021/0137299), hereinafter Moon, in view of Gill et al. (US 2019/0045973), hereinafter Gill.
Regarding claim 16, Moon does not expressly disclose wherein the third portion of the user interface receives power when the cooking device is in the first cooking mode and when the cooking device is in the second cooking mode (according to Applicant’s claim 15, the third portion is the portion of the user interface on which the at least one common input is located; in the rejection of claim 14, Examiner has described the common input as corresponding to Moon’s “START/PAUSE” button).
Gill is directed toward a cooking system, wherein the “cooking system is operable in a plurality of modes including a conductive cooking mode and a convective cooking mode” [Abstract]. Gill discloses a common input / start/stop button (see Fig. 3B, showing the start/stop button; see also Fig. 1A, which indicates that the start/stop button is element 94). Gill further discloses wherein the start/stop button may include a light (“One or more of the inputs 94 may include a light or other indicator to show that the respective input has been selected” [0054]). The inclusion of a light with the start/stop button indicates that the portion of the user interface comprising the start/stop button receives power. Gill further states, “at least one input 94 may include a distinct start button intended to initiate operation in a desired mode, a distinct stop button to cease all operation, or a stop/start button intended to initiate and cease functions” [0058]; since Gill discloses wherein the stop/start button can be used to at least initiate operation in a desired mode, this indicates that the common input / stop/start button, which may comprise a light and thus receives power, receives power when the cooking device is in the conductive cooking mode, and when the cooking device is in the convective cooking mode.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the third portion of the user interface receives power when the cooking device is in the first cooking mode and when the cooking device is in the second cooking mode. This corresponds to the inclusion of the light in the stop/start button of Gill. The inclusion of a light in a stop/start button (or similarly, in the START/PAUSE button of Moon) may allow for easier viewing in dimly lit areas, or may give a visually-appealing aesthetic to the cooking device. 

    PNG
    media_image9.png
    519
    631
    media_image9.png
    Greyscale

Fig. 3B of Gill, annotated

    PNG
    media_image13.png
    560
    501
    media_image13.png
    Greyscale

Fig. 1A of Gill, annotated
Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Zakowski et al. (US 2021/0137298), hereinafter Zakowski.
Regarding claim 17, Moon does not expressly disclose wherein the cooking device includes a ventilation system, the ventilation system arranged in an open configuration during the first cooking mode and a closed configuration during the second cooking mode.
 Zakowski is directed toward a cooking appliance [Title] configured to operate in a plurality of cooking modes (“the control unit may comprise a plurality of different cooking modes controlling operation of the cooktop and a fan and heater coil of the heater assembly. The plurality of different cooking modes may include a pressure cooker mode” [0007]; “The heater assembly may include a fan and heater coil that provides convective heating to the hollow interior” [0009]). Zakowski discloses a ventilation system, the ventilation system arranged in an open configuration during a first cooking mode and a closed configuration during a second cooking mode (the ventilation system comprises “vent seal member 52”: “moving the sliding lock actuator 39 from the unlocked position shown in FIG. 9 to the locked position shown in FIG. 10 actuates the vent seal member 52 to close and seal the vent hole 40, which allows the inner cover 48 to function as a pressure plate during operation of the cooking appliance 10 as a pressure cooker by maintaining cooking pressure within the cooking pot 14” [0055]; “In air fryer mode, after the lid 16 is positioned on the cooking pot 14, the sliding lock actuator 39 is left in the unlocked position so that the vent hole 40 remains open and pressure buildup within the cooking pot 14 is prevented” [0065].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cooking device includes a ventilation system, the ventilation system arranged in an open configuration during the first cooking mode and a closed configuration during the second cooking mode. In Moon, the pressure cooking mode and the air frying mode are achieved using “two interchangeable cooking lids” [Abstract of Moon] for the cooking device. By including a ventilation system as described in Zakowski, a single lid can be used for both pressure cooking and air frying.


Regarding claim 18, Moon does not expressly disclose wherein, in the third cooking mode, the ventilation system is arranged in the open configuration when the device is operated as a convection cooker and the ventilation system is arranged in the closed configuration when the device is operated as a steam cooker.
However, Moon discloses a third cooking mode (a Combo Cooking mode, which comprises a sequence of pressure cooking followed by air frying) as described in the rejection of claim 11, and wherein Moon’s air fryer mode corresponds to a convection cooker mode, and Moon’s pressure cooker mode can be a steam cooker mode, as described in the rejection of claim 10.
Additionally, Zakowski discloses a ventilation system, wherein the ventilation system is arranged in the open configuration when the device is operated as a convection cooker and the ventilation system is arranged in the closed configuration when the device is operated as a pressure cooker, as described in the rejection of claim 18.
Therefore, given Moon’s disclosure of the third cooking mode, and Zakowski’s disclosure of the ventilation system, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein, in the third cooking mode, the ventilation system is arranged in the open configuration when the device is operated as a convection cooker and the ventilation system is arranged in the closed configuration when the device is operated as a steam cooker. This is merely the combination of prior art elements according to known methods to yield predictable results. That is, this is the combination of Zakowski’s ventilation system, allowing for convection cooking or pressure cooking, with Moon’s third cooking mode comprising a Combo Cooking mode of convection cooking and pressure cooking, wherein the pressure cooking can be steam cooking as described by Moon, yielding the predictable result of allowing food to be cooked as desired (either in a convective heating environment or in a steam environment).

Regarding claim 19, Moon does not expressly disclose a slider operably coupled to the cooking device, the slider being movable between a first position and a second position, and wherein the ventilation system moves between the open configuration and the closed configuration in response to movement of the slider between the first position and the second position.
Zakowski discloses a slider operably coupled to the cooking device, the slider being movable between a first position and a second position, and wherein the ventilation system moves between the open configuration and the closed configuration in response to movement of the slider between the first position and the second position (see annotated Figs. 9 and 10; “moving the sliding lock actuator 39 from the unlocked position shown in FIG. 9 to the locked position shown in FIG. 10 actuates the vent seal member 52 to close and seal the vent hole 40, which allows the inner cover 48 to function as a pressure plate during operation of the cooking appliance 10 as a pressure cooker by maintaining cooking pressure within the cooking pot 14” [0055]; “In air fryer mode, after the lid 16 is positioned on the cooking pot 14, the sliding lock actuator 39 is left in the unlocked position so that the vent hole 40 remains open and pressure buildup within the cooking pot 14 is prevented” [0065]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a slider operably coupled to the cooking device, the slider being movable between a first position and a second position, and wherein the ventilation system moves between the open configuration and the closed configuration in response to movement of the slider between the first position and the second position. As described in the rejection of claim 17, the ventilation system, and the corresponding slider, of Zakowski, allows for using a single lid for both pressure cooking and air frying.


    PNG
    media_image14.png
    597
    851
    media_image14.png
    Greyscale

Figs. 9 and 10 of Zakowski, annotated

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2019/0045973), hereinafter Gill, in view of Zakowski et al. (US 2021/0137298), hereinafter Zakowski.
Regarding claim 20, Gill discloses a cooking assembly (“cooking system” [Abstract]), comprising: 
a cooking device operable in a first cooking mode as a convection cooker and a second cooking mode as a steam cooker (“the cooking system is operable in a plurality of modes including a conductive cooking mode and a convective cooking mode” [Abstract]; “Conductive cooking operations may generally be referred to as “wet cooking” operations, such as but not limited to pressure cooking, steam cooking, slow cooking, searing, and sautéing” [0059]); 
elements (Fig. 3B, lid 32 and lid 37) operably coupled to the cooking device, the elements being movable between a first position and a second position (see explanation below); 
a user interface disposed on the cooking device, the user interface having first and second portions (see annotated Fig. 3B), 
wherein the cooking device is operable in the convective cooking mode when the elements are in the first position and the cooking device is operable in the steam cooking mode when the elements are in the second position (“the first cooking mode of the cooking system 20 also includes slow cooking, steaming, searing, and sautéing. When the cooking device 20 is operated in one of these non-pressure modes, ... the secondary lid 37 may be affixed to the container 24 or housing 22” [0060]; “the secondary lid 37 would be removed and replaced with a closed primary lid 32. The food may then be air fried” [0083]; this indicates that when lid 37 closed (second position), the cooking device is operable in steam cooking mode, and when lid 32 is closed (first position), the cooking device is operable in a convective cooking mode (“Convective heating operations may generally be referred to as “dry cooking operations,” which include any cooking mode that creates a “dry cooking environment” within the container 24, such as but not limited to air frying, broiling, baking/roasting and dehydrating” [0059]), and 
wherein the second portion of the user interface is inoperable when elements are in the first position and the first portion of the user interface is inoperable when the elements are in the second position (“when a closed condition of the first lid 32 is detected using the above referenced sensor 140, the controller 102 may deactivate at least the pressure cooking input 94 on the display 92, and in an exemplary embodiment all inputs 94 for the conduction/wet cooking functions including the pressure cooking input 94, slow cooking input 94, steam input 94, and sear/saute input 94. Similarly, when a closed condition of the second lid 37 (FIG. 22C) is detected using the Reed switch 144, the controller 102 may deactivate all inputs 94 for the convective/dry cooking functions including the air fry/crisp mode input 94, bake/roast input 94, broil input 94, and dehydrate input 94. In both cases, deactivation of the inputs 94 may include non-function of the inputs 94 and a termination of back lighting to the inputs 94” [0095]; this indicates that when the elements are in the second position (when lid 37 is closed), the convective portion / first portion of the user interface is inoperable; similarly, when the elements are in the first position (when lid 32 is closed), the steam portion / second portion of the user interface is inoperable).

Gill does not expressly disclose wherein the elements are a lever, and does not expressly disclose:
a ventilation system, the ventilation system arranged in an open configuration during the first cooking mode and a closed configuration during the second cooking mode; and 
wherein the ventilation system is arranged in the open configuration when the lever is in the first position and in the closed configuration when the lever is in the second position.

Zakowski is directed toward a cooking appliance [Title] configured to operate in a plurality of cooking modes (“the control unit may comprise a plurality of different cooking modes controlling operation of the cooktop and a fan and heater coil of the heater assembly. The plurality of different cooking modes may include a pressure cooker mode” [0007]; “The heater assembly may include a fan and heater coil that provides convective heating to the hollow interior” [0009]). Zakowski discloses a lever (which Examiner has interpreted as a handle or bar that is manipulated to operate, control, or adjust a machine, mechanism, etc. as described above) (Figs. 9 and 10, lever is “sliding lock actuator 39”); a ventilation system (the ventilation system comprises “vent seal member 52”), the ventilation system arranged in an open configuration during the first cooking mode and a closed configuration during the second cooking mode (see explanation below); and wherein the ventilation system is arranged in the open configuration when the lever is in the first position and in the closed configuration when the lever is in the second position (see annotated Figs. 9 and 10; “moving the sliding lock actuator 39 from the unlocked position shown in FIG. 9 to the locked position shown in FIG. 10 actuates the vent seal member 52 to close and seal the vent hole 40, which allows the inner cover 48 to function as a pressure plate during operation of the cooking appliance 10 as a pressure cooker by maintaining cooking pressure within the cooking pot 14” [0055]; “In air fryer mode, after the lid 16 is positioned on the cooking pot 14, the sliding lock actuator 39 is left in the unlocked position so that the vent hole 40 remains open and pressure buildup within the cooking pot 14 is prevented” [0065]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the elements are a lever; a ventilation system, the ventilation system arranged in an open configuration during the first cooking mode and a closed configuration during the second cooking mode; and wherein the ventilation system is arranged in the open configuration when the lever is in the first position and in the closed configuration when the lever is in the second position. In Gill, the pressure cooking mode / steam cooking mode and the air frying mode are achieved using two separate lids (lids 32 and 37) for the cooking device. By including a ventilation system as described in Zakowski, a single lid can be used for two different cooking modes. Additionally, the ventilation system, and the corresponding lever, of Zakowski, allows for using a single lid for both cooking modes.

    PNG
    media_image7.png
    488
    631
    media_image7.png
    Greyscale

Fig. 3B of Gill


    PNG
    media_image15.png
    597
    851
    media_image15.png
    Greyscale

Figs. 9 and 10 of Zakowski, annotated

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M KERR/Examiner, Art Unit 3761